Citation Nr: 0904482	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-22 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
wound of the right leg. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Daughter and son-in-law of Veteran


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That decision denied service 
connection for a shrapnel wound to the right leg.  

In January 2009, there was testimony before the undersigned, 
seated at the RO in Los Angeles, California.  A transcript of 
the hearing has been associated with the claims file.  


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
Veteran has a current disability resulting from a shrapnel 
wound to the right leg.  


CONCLUSION OF LAW

A disability due to a shrapnel wound to the right leg was not 
incurred in or aggravated by the Veteran's active duty 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in February 2004.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  

In the instant appeal, the Veteran was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection claim, as required by 
Dingess/Hartman, until January 2009.  Despite the delayed 
notice provided as to these two elements, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Sanders v. Nicholson, 487 F.3d 881, 891 
(Fed. Cir. 2007) (holding that VCAA notice errors are 
presumed to be prejudicial and it is VA's duty to rebut the 
presumption).  For reasons explained more fully below, the 
Board is denying the claim of entitlement to service 
connection for residuals of a shrapnel wound to the right 
leg.  As such, neither a disability rating nor an effective 
date will be assigned, making evidence pertaining to either 
of these elements irrelevant.  A failure to provide notice of 
these elements could not have resulted in prejudice.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO obtained the Veteran's VA medical center 
(VAMC) treatment records.  Private medical records from 
Highland Palms Healthcare Center are contained in the claims 
file.  It appears that all of the Veteran's service records 
have been associated with the claims file, including 
induction and separation examinations.  However, even if the 
service treatment records are incomplete through no fault of 
the Veteran, there is no medical evidence of evaluation or 
treatment for residuals of a shrapnel wound at any point 
after the Veteran's discharge from service.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the Veteran's condition for 
many years could be decisive.  See Maxson  v. West, 12 Vet. 
App. 453, 459 (1999); Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (noting that it was proper to consider the 
Veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
to now raised); see also Shaw v. Principi, 3 Vet. App. 365 
(1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  

The Board's duty to assist also requires obtaining a medical 
opinion in certain circumstances.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008), see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duty to 
obtain a medical opinion arises only if, among other things, 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but establishes that the Veteran suffered an event, injury, 
or disease in service or that certain diseases manifested 
during an applicable presumptive period.  Id.  Whether the 
Veteran suffered an event, injury, or disease in service is a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  Other than a reference made by the 
Veteran's daughter at the travel Board hearing, there is no 
evidence of an in-service injury or of a current disability.  
Therefore, the Board finds that VA had no duty to provide an 
examination.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Analysis

The Veteran claims he suffered a shrapnel wound in New Guinea 
during World War II and was treated by fellow sailors without 
formal care.  The available service records do not contain 
any reference to a shrapnel wound.  In the report from a 
separation examination dated in March 1946, the examiner 
noted that "skin, hair and glands" were "normal" that the 
Veteran was physically qualified for separation.  

The Veteran's daughter and son-in-law testified at the 
January 2009 Travel Board hearing before the undersigned; the 
Veteran was unable to attend.  His daughter testified to 
first hearing about the Veteran's injury when she was young, 
at which time her father told her that his leg had been hurt.  
She stated that the Veteran did not normally talk about his 
past but that he spoke of a leg injury.  See Board Transcript 
at 14.  

However, the Board notes that the medical evidence of record 
does not show a current disability that resulted from a 
shrapnel wound to the right leg.  There is no evidence of a 
right leg scar or any resulting problem in the record.  In a 
VAMC treatment note dated in March 2005, the examiner noted 
that the Veteran's right leg was contracted.  Private medical 
records from Highland Palms Healthcare Center show that in 
May 2007, the Veteran was given a right knee extension splint 
for a lower leg contracture.  There was no indication in any 
of the records that the contracture was the result of a 
shrapnel wound.       

Therefore, based on the above, the Board must conclude that 
the Veteran does not have a current disability of the right 
leg that may be considered related to an in-service shrapnel 
wound.  Where there is no disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

Thus, there is no competent medical evidence documenting that 
the Veteran has a current right leg disability that is a 
result of an in-service shrapnel wound.  Absent such 
evidence, service connection must be denied.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the claimant is given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the 
present case, the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a shrapnel wound of the right leg.  Therefore, his claim must 
be denied.  


ORDER

Service connection for a shrapnel wound of the right leg is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


